Opinion by
Orlady, J.,
A judgment was recovered against A. S. Hartman and Evan L. Shomo, trading as A. S. Hartman & Company. The amount of the plaintiffs’ claim was not controverted and the appeal taken by Evan L. Shomo raises but the single question of the admissibility of certain testimony offered by him.
The appellant denied that he was a member of the defendant firm and also that he had held himself out as such to the plaintiffs, in this he was supported by A. S. Hartman. The plaintiffs testified that Shomo had been introduced to them by Hartman and that the business transaction in suit had been conducted with him in the name of the defendant firm, and that Shomo acknowledged the introduction as a partner and corresponded with them as such.
The shipments of the goods were made from January 3,1895 to April 13, 1896. The appellant offered to prove that on March 30, 1895, he had made a statement to the Dun’s Mercantile Agency that he was not a member of the firm of A. S. Hartman & Company, but its creditor. It was not proposed to show that the plaintiffs had notice or knowledge of this statement or that they were members of the mercantile agency, and the evidence was excluded as a self-serving declaration and hearsay. At the time the alleged declaration was made to the mercantile agency the business between the plaintiff and defendant was in progress. The trial was conducted with the usual direct and positive affirmations and denials of the important fact in issue. There was no attempt to impeach the general character for truth of Shomo, or to show that his declaration of March 30 was a fabrication of recent date.
This whole question is so fully and clearly reviewed in Commonwealth v. Kay, 14 Pa. Superior Ct. 376, that it would be useless to repeat it. The plaintiff could not be affected by the statements made by Shomo to third parties. Such a rule would result in interminable trials and present limitless issues to the *498jury. The main question in this case was whether Shomo was a member of the defendant firm or did he hold himself out, or knowingly suffer himself to be held out, as a partner to the plaintiffs and permit dealings on the credit of the firm including himself. The contest was directed by each side to this fact, and the excluded testimony consisting of Shomo’s declarations, which were made within a month of securing the credit, was never brought home to the plaintiffs.
“ It would be a very dangerous practice, to permit a party who is about to commence an action against another to go about making declarations to third persons as to the substance of his cause of action and then on the trial of that same action to give those declarations in evidence for any purposeClever v. Hilberry, 116 Pa. 431; Thomas v. Miller, 165 Pa. 217.
The assignments of error are overruled and the judgment is affirmed.